ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 31 January 2021, which is a Continuation of application 16/773,908 now US Patent 10,910,198, filed 27 January 2020, which claims priority to PRO 62/819,350 filed 15 March 2019 and PRO 62/819,190 filed 12 March 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 11 July 2022 as follows:
Claim 1:  line 8 “…the multi-mode thruster system operates in a…”
	  line 11 “…the multi-mode thruster system operates in a …”
Claim 10: The multi-mode thruster system of claim 1, wherein the first fluid includes 
Claim 12: line 5 “…the thruster system in a microwave electrothermal…”
Claim 14: The method of claim 12, further comprising:
	operating the cavity is in the MET mode.
Claim 17 (Canceled)
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a microwave source; a cavity coupled to the microwave source and including a first inlet to receive a first fluid and a second inlet to receive a second fluid; and a nozzle provided at one end of the cavity; wherein: the multi-mode thruster system operates in a microwave electrothermal thruster (MET) mode to (i) generate a standing wave in the cavity using the microwave source and (ii) raise a temperature of the first fluid to generate a first hot gas that exits the cavity via the nozzle to generate thrust, and the multi-mode thruster system operates in a chemical propulsion mode to (i) produce a reduction-oxidation reaction between the first fluid and the second fluid and (ii) generate a second hot gas that exits the cavity via the nozzle to generate thrust” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-11 depend from claim 1 and are therefore also found allowable.
Regarding Claim 12, the prior art of record fails to disclose or teach “operating, during a first period of time, the thruster system in a microwave electrothermal thruster (MET) mode to (i) generate a standing wave in the cavity using the microwave source and (ii) raise a temperature of the first fluid to generate a first hot gas that exits the cavity via the nozzle to generate thrust; and operating, during a second period of time, the thruster system in a chemical propulsion mode to (i) produce a reduction-oxidation reaction between the first fluid and the second fluid and (ii) generate a second hot gas that exits the cavity via the nozzle to generate thrust” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 12 is neither anticipated nor made obvious by the prior art of record.  Claims 13-16 and 18-20 depend from claim 12 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        18 July 2022

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/27/2022